EXHIBIT 10.2

 

ENDORSEMENT AGREEMENT ADDENDUM I

 

This Endorsement Agreement Addendum I (the “Addendum”) is made and effective
November 7, 2017,

 



BETWEEN:

 

National Football League Alumni – Northern California Chapter (“NFLA-NC”), a
charitable corporation organized under the laws of California, having its
principal office at 1311 Madison Avenue, Redwood CA 94061; National Football
League Alumni, Inc. (“NFLA”), a charitable corporation organized under the laws
of Florida, having its principal office at 8000 Midlantic Drive, 130 S., Mount
Laurel, NJ. 08054.

 

 

 

AND:

 

Food For Athletes, Inc. a corporation organized under the laws of California /
Gridiron BioNutrients™, a corporation organized under the laws of Nevada having
their principal office(s) at 1147 N Roseburg CT, STE A/B Visalia, CA 93291
(collectively the “Company”).



 

RECITALS

 

The NFLA, NFLA-NC and the Company (collectively the “Parties”) agree that this
Addendum I shall be affixed and be enforceable under the terms of the
Endorsement Agreement executed by the Parties on October 30, 2017.

 

Parties agree to the addition of Gridiron CBD H2O Probiotic™ Water to “Licensed
Products” as follows:

 

SECTION ONE. DEFINITIONS

 



 

As used in this Agreement, the following terms shall be defined as follows:

 

 

 

 

F. “Licensed Products” shall mean BlackMP Living Water, BlackMP Concentrate,
Zezel Probiotic Water, Zayin Sports Water, Gridiron CBD H2O Probiotics™ Water,
Gridiron MVP™ and Gridiron MVP™ Concentrate using the Pro Football Legends Logo
on the Licensed Products’ affixed labels, hang-tags or packaging. Other products
of the Company may be added to the list of Licensed Products during the Contract
Period by written amendment to this Agreement. All amendments to this Agreement
must be signed by all parties to this Agreement.



 



Endorsement Agreement Addendum I

 

Page 1 of 2





 

   



 

SECTION FOUR. REMUNERATION

 



 

C. A *donation of $0.05 per Unit sold of Licensed Products within the Contract
Territory payable to the **NFL Alumni Northern California Chapter. Donated
amounts will be allocated and dispersed to the Northern California Chapter
beginning on the first full quarter [three (3) month period] of the Agreement
and continue on a quarterly basis thereafter for the term of this Agreement.
Where the following per Unit conversion shall apply for the term of this
Agreement:



 



 

a.

(1) Bottle of BlackMP Living Water

= 1 Unit

 

b.

(1) 4oz bottle of BlackMP Concentrate

= 30 Units

 

c.

(1) Bottle of Zezel Probiotic Water

= 1 Unit

 

d.

(1) Bottle of Zayin Sports Water

= 1 Unit

 

e.

(1) Bottle Gridiron MVP™ Water

= 1 Unit

 

f.

(1) Bottle Gridiron CBD H20 Probiotics™ Water

= 1 Unit

 

g.

(1) 4oz bottle of Gridiron MVP™ Concentrate

= 30 Units



 

_____________

 

* The NFLA-NC will donate 15% of the above described proceeds to the NFLA.

 

** The Company will provide to the NFLA-NC upon request the most recent
quarterly sales report of the Company’s Licensed Products.

 



The parties have executed this Agreement on November 22nd, 2017.



 

Food For Athletes, Inc. / Gridiron BioNutrients™

 



By: /s/ Darren Long  

 

Darren Long - CEO  



 

The National Football League Alumni, Inc.

 



By: /s/ Elvis Gooden  

 

Elvis Gooden - President  



 

NFL Alumni – Northern California Chapter

 



By: /s/ Eric Price  

 

Eric Price - President

 



 



Endorsement Agreement Addendum I

 

Page 2 of 2

 

 

 

